JAMES D. SCHNELLER, HEIRS AND BENEFICIARIES OF MARJORIE SCHNELLER, JAMES D. SCHNELLER, TRUSTEE AD LITEM, ESTATE OF MARJORIE SCHNELLER, JAMES D. SCHNELLER, TRUSTEE AD LITEM,
v.
MAIN LINE HOSPITALS, INC., D/B/A BRYN MAWR HOSPITAL, CLARK PIATT, M.D., DAVID PRINCE, M.D., PETER SPITZER, M.D., AND ANNE DEPAPP, M.D.,
PETITION OF: JAMES D. SCHNELLER
No. 302 MAL 2007
Supreme Court of Pennsylvania, Middle District.
July 30, 2007.

ORDER
PER CURIAM
AND NOW, this 30th day of July, 2007, the Petition for Allowance of Appeal is hereby DENIED.